Citation Nr: 0616516	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-26 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the right hip.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for degenerative joint disease of the left hip.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disability.

5.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a May 2004 Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, the 
Board noted that the veteran raised the issue of entitlement 
to service connection for a left shoulder disability 
secondary to her service-connected left knee disability, and 
submitted medical evidence that raised the issue of 
entitlement to service connection for a right ankle fracture 
secondary to her service-connected left knee disability.  
These issues were referred to the RO for development and 
adjudication.  

In January 2005, the Board remanded this case for additional 
development and adjudication.  This having been completed, 
the matter is again before the Board.

The issues of entitlement to service connection for a right 
knee disability, degenerative joint disease of the right and 
left hips, and a right shoulder disability, as well as the 
issue of entitlement to TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September and December 1999 rating decisions, the RO 
denied the veteran's claims of entitlement to service 
connection for a right shoulder condition, a bilateral hip 
condition, and a right knee condition; the veteran filed a 
timely appeal in November 1999 for the right shoulder and 
bilateral hip claims, but after being issued a Statement of 
the Case in December 1999 and Supplemental Statement of the 
Case in May 2001 regarding these claims, the veteran failed 
to timely file a timely Substantive Appeal and the decisions 
regarding these claims became final; in addition, after being 
notified of the RO decision and of her appellate rights 
regarding her right knee claim, the veteran did not appeal 
the decision regarding her right knee claim within the 
allotted time and the decision became final.

2.  Evidence added to the record since the September and 
December 1999 rating decisions is not cumulative or 
redundant, and, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.


CONCLUSION OF LAW

Evidence received since the September and December 1999 
rating decisions is new and material; the claims of 
entitlement to service connection for right shoulder, right 
knee, and bilateral hip conditions are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation, but finds that, given the 
favorable action taken below, no discussion of the VCAA at 
this point is required.

II.  Application to reopen the appellant's claim of 
entitlement to service connection for cause of the 
veteran's death.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the 
September and December 1999 RO decisions denying the 
veteran's service connection claims includes numerous private 
and VA medical records, a VA examination in connection with 
the veteran's service-connected left knee condition, the 
veteran's vocational rehabilitation file, some documents 
related to the veteran's claim for disability benefits with 
the Social Security Administration, the veteran's testimony 
before the Board in May 2004, and statements of the appellant 
in support of her claim.

Of particular significance are the medical records, to 
include a June 2002 VA examination in connection with the 
veteran's service-connected left knee disability, which 
indicated that the veteran's left knee gives way and that she 
frequently falls.  In this regard, the Board notes that the 
veteran testified before the Board in May 2004 that her 
frequent falls have caused multiple problems with her other 
joints to include her right knee, right shoulder and both of 
her hips. 

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the veteran's claims.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the September and December 
1999 RO decisions denying service connection for right knee, 
right shoulder, and bilateral hip disabilities and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claims and raises a reasonable possibility of substantiating 
the claims.

Having determined that new and material evidence has been 
added to the record, the appellant's application to reopen 
her claims of entitlement to service connection for right 
knee, right shoulder, and bilateral hip disabilities are 
reopened.


ORDER

1.  As new and material evidence has been presented, the 
veteran's claim of service connection for a right knee 
disability is reopened; the appeal is granted to this extent 
only.

2.  As new and material evidence has been presented, the 
veteran's claim of service connection for degenerative joint 
disease of the right hip is reopened; the appeal is granted 
to this extent only.

3.  As new and material evidence has been presented, the 
veteran's claim of service connection for degenerative joint 
disease of the left hip is reopened; the appeal is granted to 
this extent only.

4.  As new and material evidence has been presented, the 
veteran's claim of service connection for a right shoulder 
disability is reopened; the appeal is granted to this extent 
only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In this case, the veteran contends that her right knee, right 
shoulder and bilateral hip disabilities are the result of her 
service-connected left knee condition.  Specifically, the 
veteran contends that her left knee frequently gives way, 
causing her to fall.  She asserts that these falls have 
resulted in her current conditions.  The veteran, however, 
has never been afforded a VA examination in connection with 
these claims in order to determine the exact nature of her 
disabilities, and whether any of these current disabilities 
are related to or had their onset in service, or whether they 
are the result of her service-connected left knee condition.  
The Board therefore finds that a VA examination is warranted 
to determine the current nature, extent and etiology of any 
conditions found to be present, and to determine if the 
veteran's conditions are related to or had their onset during 
service, or are secondary to her service-connected left knee 
condition.  Pursuant to the VCAA, such an examination is 
required to adjudicate the veteran's claim.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2004).

Prior to affording the veteran a VA examination, the RO 
should update the veteran's file with any outstanding medical 
records relevant to the veteran's claim.  In this case, the 
Board notes that the veteran has been seen recently at the 
Biloxi VA Medical Center.  Recent records from this facility, 
dated since May 2005, should therefore be associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board 
notes that, pursuant to the VCAA, VA must obtain any 
outstanding VA and private medical records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).  

In addition, with respect to the veteran's TDIU claim, the 
Board finds that the resolution of the veteran's outstanding 
claims may impact this claim.  Indeed, if service connection 
is awarded or if evaluations of the veteran's disabilities 
are increased, and a single or combined 100 schedular 
evaluation resulted, the total rating issue will be rendered 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under these 
circumstances, the Board finds that, as the veteran's 
outstanding issues are inextricably intertwined with the TDIU 
issue, they should be considered together, and thus a 
decision by the Board on the veteran's TDIU claim would now 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claims, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers, other than 
those that have already been associated 
with the veteran's claims file, that have 
treated her since service for her right 
shoulder, right knee, and both hips.  If 
not already in the claims file, the RO 
should request the records, to 
specifically include records from the VA 
medical facilities in Biloxi, dated since 
May 2005, and records from any physician 
identified by the veteran. The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  The veteran should then be afforded 
a VA examination to determine the 
current nature and extent of any 
conditions, to include any right knee, 
right shoulder, or right or left hip 
disorders.  All necessary special 
studies or tests should be 
accomplished.  It is imperative that 
the examiner who is designated to 
examine the veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  If the 
examiner diagnoses the veteran as 
having any of the above-mentioned 
conditions, the diagnosis should be 
specified, and an opinion should be 
provided as to whether it is at least 
as likely as not that such condition is 
related to a disease or injury in 
service, or whether any of the 
conditions is secondary to the 
veteran's service-connected left knee 
condition.  In this regard, the 
examiner should comment on the 
veteran's testimony that her left knee 
condition causes her to fall frequently 
and that these falls have caused her 
other claimed disabilities.  If the 
examiner is unable to provide the 
requested information with any degree 
of medical certainty, the examiner 
should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed 
and conclusions reached, in a legible 
report.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If any determination 
remains adverse to the veteran, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


